BY JUDGE DANIEL R. BOUTON
I have received and reviewed the letters that have been submitted in connection with the above referenced matter. I write to advise of the court’s ruling on the dispute concerning pendente lite child support.
The case is unusual because, at this point in time, the mother’s income is below 150% of the current Federal Poverty Guidelines. Therefore, as stated clearly in Va. Code § 20-108.2(G)(3)(d), shared custody support guidelines are not presumptively correct. The statute also provides that the court may consider whether the sole custody support guidelines or the shared custody support guidelines are more “just and appropriate.” In my view, the statute should be construed to mean that, in cases of this type, the court is not required to begin its analysis with a presumptively correct guidelines figure. Rather, the court has the discretion to award an amount of support that is deemed appropriate. Based on all of the evidence that has been presented, the court finds that pendente lite child support should be set at $600.00 per month.
There are a number of reasons that would justify deviating from any amount of support called for by the sole custody support guidelines or the shared custody support guidelines. First, the court incorporates by reference the points set forth in Ms. Brady’s letter. Second, as the court observed when the case was tried, the rulings that were made include only pendente lite relief. Moreover, the evidence established that Mr. Lake’s income levels have varied widely in recent years, his actual earnings and what he is capable of earning *306have not been finally determined by the court. Furthermore, the parties are still adjusting to the personal and financial implications of their recent separation, and the transition is not yet complete. Therefore, an amount of child support that falls somewhere between the sole custody figure and the shared custody figure is warranted at this time. As the parties develop a more settled routine in connection with their employment and living circumstances, it would be appropriate for them to attempt to settle any of their remaining differences over the children.
As a result of the above, the court has inserted into the order the support figure deemed appropriate. The order has now been entered.